DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-32 are pending and examined herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US10113174B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The pending claims of the instant application are drawn to a tobacco plant comprising a mutation in an endogenous nucleic acid sequence, the endogenous nucleic acid sequence comprising the PR50 sequence of SEQ ID NO: 1, wherein the tobacco plant exhibits a reduced amount of nicotine relative to a corresponding control tobacco plant lacking the mutation, cured leaf from the tobacco plant, and tobacco product comprising the cured leaf material.
The patented claims are drawn to a Nicotiana tabacum plant having a mutation in an endogenous nucleic acid, the wild type endogenous nucleic acid encoding the PR50 sequence shown in SEQ ID NO:2, wherein plants having the mutation exhibit a reduced amount of nicotine relative to corresponding plants lacking the mutation, wherein leaf from plants having the mutation exhibit equal or better quality than leaf from corresponding plants lacking the 
It should be noted that the instantly recited endogenous nucleic acid sequence comprising the PR50 sequence of SEQ ID NO: 1 is the wild type endogenous nucleic acid encoding the PR50 sequence shown in SEQ ID NO:2 recited in the ‘174 patent. The reduction of nicotine resulted from the mutation(s) is evident in the disclosures of both the instant Application and the patent.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US10851384B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The pending claims of the instant application are drawn to a tobacco plant comprising a mutation in an endogenous nucleic acid sequence, the endogenous nucleic acid sequence comprising the PR50 sequence of SEQ ID NO: 1, wherein the tobacco plant exhibits a reduced amount of nicotine relative to a corresponding control tobacco plant lacking the mutation, cured leaf from the tobacco plant, and tobacco product comprising the cured leaf material.
The patented claims are drawn to a tobacco plant comprising a mutation in an endogenous nucleic acid encoding a PR50 polypeptide having the amino acid sequence of SEQ ID NO: 3, wherein said tobacco plant exhibits a reduced amount of nicotine relative to a corresponding control tobacco plant lacking said mutation, cured leaf from the tobacco plant, and tobacco product comprising the cured leaf material.

Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
No claims are allowed.
The claimed tobacco plants, cured leaf, and tobacco products thereof, is deemed free of prior art. There is no prior art teaching or suggesting a tobacco plant comprising a mutation in an endogenous nucleic acid sequence comprising the PR50 sequence of SEQ ID NO: 1 which results in reduced nicotine content in the tobacco leaf or product, compared with a corresponding plant lacking the mutation.
The closest prior art is the GenBank DNA sequence entry GenBank: AF154659.1 submitted by Wang et al in 2000 (Wang, Jianmin, et al. "Characterization of cDNAs differentially expressed in roots of tobacco (Nicotiana tabacum cv Burley 21) during the early stages of alkaloid biosynthesis." Plant Science 158.1-2 (2000): 19-32.). The record shows the nucleotide sequence of the cDNA sequence derived from the instant SEQ ID NO: 1. However, there is no prior art teaching or suggesting tobacco plant comprising mutation in the wild type sequence or that mutating this gene would lead to the claimed phenotype of reduced nicotine content in a tobacco leaf.

    PNG
    media_image1.png
    671
    555
    media_image1.png
    Greyscale







Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663